Citation Nr: 9923390	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-13 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

To be determined.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to June 1983, and from August 1983 to November 1987.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


REMAND

While in the US Marine Corps, the veteran was involved in a 
motor vehicle accident for which he received treatment.  
After his release, he applied for VA benefits and he was 
awarded service connection for cephalalgia head pain (sic) 
due to whiplash.  VA Form 21-6796, Rating Decision, February 
25, 1989.  He was awarded a 10 percent disability evaluation 
in accordance with the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Codes 5299 and 5290 (1987).  He was not, 
however, awarded service connection for any physical ailment 
of the cervical segment of the spine.

Seven years later, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, signed December 26, 1996, 
requesting service connection for a neck disability, a 
psychiatric condition secondary to his service-connected head 
disability, and for a stomach disability secondary to the 
medications taken for his service-connected cephalalgia head 
pain (sic).  He also asked for an increased evaluation for 
his head pain.  

As a result of his petition, the underwent numerous 
examinations and reviews.  One doctor said that the veteran's 
headaches were the result of his inservice vehicular 
accident.  Another said that they were not.  A third doctor 
said that the veteran was suffering from a psychiatric 
condition due to his service-related headaches, and a fourth 
maintained that the veteran was not suffering from a stomach 
disability.  

After being notified of the decision, the veteran submitted a 
notice of disagreement.  See VA Form 21-4138, Statement in 
Support of Claim, May 7, 1998.  He noted disagreement with 
the RO's denied of service connection for a stomach disorder 
and a neck disability.  He also voiced disagreement with 
respect to the finding that he had a psychiatric disability 
that was not separate and distinct from his head disability.  
He also expressed dissatisfaction with the reclassification 
of his headache condition and the disability rating assigned.  
Upon reading of the statement by the veteran, it also appears 
to the Board that the veteran was requested a total 
disability rating based on individual unemployability due to 
his service-connected headache condition.

When the RO issued the Statement of the Case, it only listed 
two issues on appeal.  They were:

1.  Evaluation of headaches with mild 
dysthymia (formerly diagnosed as 
cephalalgia head pain due to whiplash 
under diagnostic code 5299-5290) 
currently evaluated as 10 percent 
disabling.
2.  Service connection for stomach 
condition as secondary to the service-
connected disability of headaches with 
mild dysthymia.

The other items that were brought up by the veteran were 
ignored.  The veteran then submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, September 10, 1998, that stated 
after reading the Statement of the Case, he was only 
appealing the evaluation of the headache condition.  A 
liberal reading of this document could mean that since only 
two issues were listed on the Statement of the Case, the 
veteran was only appealing one issue, regardless of the 
Notice of Disagreement that listed at least four issues on 
appeal.  The case was then sent forward to the Board where 
the veteran's accredited representative, a Ms. A. J. 
McFarland, of the Veterans of Foreign Wars of the United 
States, listed the same issues on appeal as were noted on the 
Statement of the Case.

After reviewing the claims folder, it is the opinion of the 
Board that further clarification of the issues on appeal is 
required.  The RO should review the veteran's Notice of 
Disagreement and then contact the veteran to find out which 
issue(s) he wishes to appeal.  Once that has occurred, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


